DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 11/26/21.    
Claim(s) 1, 4-5, 7, 10-11 & 19 was/were amended.  Claim(s) 3, 12-16 & 18 is/are canceled.  Claim(s) 20-24 is/are added.  
Claim(s) 1-2, 4-11, 17, 19-24 is/are presented for examination.

Claim Objections
Claim(s) 1, 5 & 11 is/are unclear to the examiner; what does it mean by stating “acquiring addresses of a plurality of edge node clusters corresponding to the terminal device”?  The Examiner is not entirely sure what a purpose of acquiring addresses is.  The rest of the claim limitation does not use the “acquiring addresses”.  What does it mean by “corresponding to the terminal device”?  Does it mean acquiring the address of the requested terminal device?  Please clarify
Claim(s) 1, 5 & 11 is/are unclear to the examiner; what does it mean by stating “sending probe packets to each edge node cluster, and receiving detection results of responses by each edge node cluster”?  The Examiner is not entirely sure what does it 
Claim(s) 1, 5 & 11 is/are unclear to the examiner; what does it mean by stating “according to the network connection quality parameters of each edge node cluster, initiating an access request to an edge node cluster that meets a first preset condition for the edge node cluster that meets the first preset condition to respond to the access request”?  The Examiner is not entirely sure the condition for triggering the “access request”?  What type of “network connection quality” that trigger the access request?  How about the preset condition?  Preset condition of what?  Of the node itself or the connection quality?  What is really the claimed invention?  Please clarify

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao, U.S. Pub/Patent No. 2016/0308961 A1 in view of Zhou, U.S. Pub. No. 2020/0117787 A1, and further in view of Laird, U.S. Pub. No. 2019/0068519 A1.
As to claim 1, Rao teaches an intelligent scheduling method applied to a terminal device, the method comprising: 
acquiring addresses of a plurality of edge node clusters corresponding to the terminal device (Rao, page 6, paragraph 69; i.e., [0069] obtain the network addresses allocated to the service nodes corresponding to the gateway node, and return the network addresses to the user terminal); 
sending probe packets to each edge node cluster according to the address of each edge node cluster, and receiving detection results responded by each edge node cluster (Rao, page 3, paragraph 33; i.e., [0033] sending Ping messages to the corresponding gateway node 20a, 20b, 20c. Here a Ping message is a signal sent from a computer to check if the computer is connected to a network. It also determines the latency or delay between two computers); 
according to the detection results of the responded by each edge node cluster (Rao, page 7, paragraph 94-96; i.e., [0094] The candidate node network quality parameters may further include the second network delays and packet loss rates from service nodes to the gateway node; [0095] The login node is further configured to generate the node quality reference values corresponding to the candidate service nodes based on the node weight coefficients, the second network delay, and packet loss rates corresponding to candidate service nodes, and select the service nodes 
according to the network connection quality parameters of each edge node cluster, initiating an access request to an edge node cluster (Rao, page 3, paragraph 27; i.e., [0027] Alternatively, the system may obtain the network quality sampling data in response to a login request from a user terminal. For example, in FIG. 2 when a user terminal (e.g., a mobile terminal) 50 sends a request to a gateway node 20b to login the subnet and the wide area network (WAN), the request may trigger the gateway node 20b, and correspondingly other nodes in the system such as the login node 10) that meets a first preset condition for the edge node cluster whose network connection quality parameter meets the first preset condition to respond to the access request (Rao, page 7, paragraph 96; i.e., [0096] The login node is further configured to, based on the following formula:
v,-delay,x(a+plp,)xQ,
obtain the node quality reference value, wherein V, indicates the node quality reference value of the ith candidate serviced node; delay; indicates the second network delay; pip; indicates the packet loss rate; Q; indicates the node weight coefficient; and a is the preset parameter) whose network connection quality parameter;
wherein initiating the access request to the edge node cluster whose network connection quality parameter meets the first preset condition according to the network connection quality parameters of each edge node cluster comprises:
calculating an evaluation value of a network connection quality of each edge node cluster, according to the network connection quality parameters of each edge node cluster and a preset weight of each network connection quality parameter (Rao, page 7, paragraph 94-96; i.e., [0094] The candidate node network quality parameters may further include the second network delays and packet loss rates from service nodes to the gateway node; [0095] The login node is further configured to generate the node quality reference values corresponding to the candidate service nodes based on the node weight coefficients, the second network delay, and packet loss rates corresponding to candidate service nodes, and select the service nodes corresponding to the gateway node based on the node quality reference values of the candidate service nodes); and 
initiating an access request to an edge node cluster that has a highest evaluation value of the network connection quality (Rao, page 3, paragraph 27; i.e., [0027] Alternatively, the system may obtain the network quality sampling data in response to a login request from a user terminal. For example, in FIG. 2 when a user terminal (e.g., a mobile terminal) 50 sends a request to a gateway node 20b to login the subnet and the wide area network (WAN), the request may trigger the gateway node 20b, and correspondingly other nodes in the system such as the login node 10).
But Rao failed to teach the claim limitation wherein calculating an evaluation value of a network connection quality of each edge node cluster, according to the network connection quality parameters of each edge node cluster and a preset weight of each network connection quality parameter; meets the first preset condition to respond to the access request; initiating an access request to an edge node cluster that has a highest evaluation value of the network connection quality.
calculating an evaluation value of a network connection quality of each edge node cluster, according to the network connection quality parameters of each edge node cluster and a preset weight of each network connection quality parameter (Zhou, page 5, paragraph 54-55; i.e., [0054] The present disclosure does not limit a method of calculating the evaluation value. Alternatively, the evaluation value may be equal to the performance parameter multiplied by the corresponded predefined performance parameter weight. A sum of the weight of each performance parameter may be equal to 1. When the performance parameter includes the time consumption for the verification, the matching score, and the power consumption, and when the predefined performance parameter weight of the time consumption is 0.6, the predefined performance parameter weight of the matching score is 0.6, and the predefined performance parameter weight of the power consumption is -0.2, the evaluation value L may be: L=0.6*b 1 +0.6* b2-0.2* b3 (1)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rao to substitute environment parameter from Zhou for network quality parameter from Rao enable a computer to execute operations quickly (Zhou, page 1, paragraph 2).
However, Laird teaches the limitation wherein initiating an access request to an edge node cluster that has a highest evaluation value of the network connection quality (Laird, page 9, paragraph 79-81; i.e., [0079] receiving the acceptance
from the highest ranked network resource the network node 110… requested the communication session to be initiated or otherwise determine such (221 ), then the network resource optimization system 100 may initiate the communication session (225)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rao to substitute resource optimization system from Zhou for network quality parameter from Rao satisfy the required resource parameters by the network resource optimization system (Laird, page 1, paragraph 1).
As to claim 4, Rao-Zhou-Laird teaches the intelligent scheduling method as recited claim 1, wherein the network connection quality parameters comprise transmission speed, and at least one of delay and packet loss rate, the transmission speed = size of the detection result/time taken for the detection (Rao, page 3, paragraph 33; i.e., [0033] sending Ping messages to the corresponding gateway node 20a, 20b, 20c. Here a Ping message is a signal sent from a computer to check if the computer is connected to a network. It also determines the latency or delay between two computers).
As to claim 6, Rao-Zhou-Laird teaches the intelligent scheduling method as recited in claim 5, further including: 
establishing a loading status information table according to received loading status parameters of each edge node (Rao, table 1; page 4, paragraph 46; i.e., [0046] As shown in Table 1, the network addresses of the service node 30a, service node 30b, and service node 30c, and the node quality reference values V ba, V bb, and V be of the service node 30a, service node 30b, and service node 30c are searched and returned to the user terminal 50. The user terminal 50 may display the values (Node quality reference values are processed for display. For example, the darkness and hues of colors reflect the levels of node quality reference values, with green indicating "excellent", yellow "medium", and red "poor'') to the user; [Detail Description, paragraph 72; loading status information table including the loading status evaluation value]), wherein 
responding to the access request through the plurality of edge nodes comprises: 
selecting an edge node that meets a second preset condition to respond to the access request according to the loading status information table (Rao, page 3, paragraph 27; page 7, paragraph 96; i.e., [0027] The system may regularly obtain the network quality sampling data. Alternatively, the system may obtain the network quality sampling data in response to a login request from a user terminal. For example, in FIG. 2 when a user terminal (e.g., a mobile terminal) 50 sends a request to a gateway node 20b to login the subnet and the wide area network (WAN); [0096] The login node is further configured to, based on the following formula:
v,-delay,x(a+plp,)xQ,
obtain the node quality reference value, wherein V, indicates the node quality reference value of the ith candidate serviced node; delay; indicates the second network delay; pip; indicates the packet loss rate; Q; indicates the node weight coefficient; and a is the preset parameter).
As to claim 10, Rao-Zhou-Laird teaches the intelligent scheduling method as recited in claim 6, wherein the loading status parameters includes any one or any combination of following parameters: number of terminal device connections, CPU usage, and memory usage; or a combination of the bandwidth usage and at least one of number of terminal device connections, CPU usage and memory usage (Rao, page 4, paragraph 36; i.e., [0036] The step of selecting a service node from candidate service nodes based on network quality sampling data and candidate node network quality parameters, and allocating the selected service node to the gateway node may further comprise: generating node weight coefficients of the candidate service nodes based on the available bandwidth).

Claim(s) 5 & 11 is/are directed to a method and device claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 5 & 11 is/are also rejected for similar reasons set forth in claim(s) 1.


Claim(s) 7, 22, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao, U.S. Pub/Patent No. 2016/0308961 A1 in view of Zhou, U.S. Pub. No. 2020/0117787 A1, and Laird, U.S. Pub. No. 2019/0068519 A1, and further in view of Iwao, U.S. Pub. No. 2011/0266163 A1.
As to claim 7, Rao-Zhou-Laird teaches the intelligent scheduling method as recited in claim 6, wherein: 
establishing the loading status information table according to the received loading status parameters of each edge node comprises: 
according to the received loading status parameters of each edge node and different weights set for different loading status parameters, calculating a loading status evaluation value (Rao, page 7, paragraph 94-96; i.e., [0094] The candidate node network quality parameters may further include the second network delays and packet loss rates from service nodes to the gateway node; [0095] The login node is further configured to generate the node quality reference values corresponding to the candidate service nodes based on the node weight coefficients, the second network delay, and packet loss rates corresponding to candidate service nodes, and select the service nodes corresponding to the gateway node based on the node quality reference values of the candidate service nodes); and 
establishing the loading status information table including the loading status evaluation value corresponding to each edge node (Rao, table 1; page 4, paragraph 46; i.e., [0046] As shown in Table 1, the network addresses of the service node 30a, service node 30b, and service node 30c, and the node quality reference values V ba, V bb, and V be of the service node 30a, service node 30b, and service node 30c are searched and returned to the user terminal 50. The user terminal 50 may display the values (Node quality reference values are processed for display. For example, the darkness and hues of colors reflect the levels of node quality reference values, with green indicating "excellent", yellow "medium", and red "poor'') to the user; [Detail Description, paragraph 72; loading status information table including the loading status evaluation value]).
But Rao-Zhou-Laird failed to teach the claim limitation wherein selecting the edge node that meets the second preset condition to respond to the access request according to the loading status information table comprises: selecting an edge node that has a smallest loading status evaluation value in the loading status information table to respond to the access request.
selecting an edge node that has a smallest loading status evaluation value in the loading status information table to respond to the access request (Iwao, page 5, paragraph 101; i.e., [0101] In the embodiment, the value used as the information about weight (for example, a bidirectional link weight etc.) is set within a range equal to or larger than O and equal to or smaller than 1. The smaller the value is, the higher the priority becomes. For example, 0.5 is set as an information initial value about the weight so that the value is changed depending on the possibility of the subsequent frame transfer).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rao-Zhou-Laird to substitute link strength from Iwao for network quality parameter from Rao to reduce the cost and increase the link quality (Iwao, page 1, paragraph 7-8).
As to claim 8, Rao-Zhou-Laird teaches the intelligent scheduling method as recited in claim 5, wherein the edge node cluster further includes an intelligent monitoring component (Rao, page 3, paragraph 33; i.e., [0033] sending Ping messages to the corresponding gateway node 20a, 20b, 20c. Here a Ping message is a signal sent from a computer to check if the computer is connected to a network. It also determines the latency or delay between two computers; [Detail Description paragraph 78; intelligent monitoring component may subscriber to operation health status information]). 

However, Iwao teaches the limitation wherein the intelligent monitoring component is configured to determine, according to operation health status information of each edge node, whether each edge node has an abnormality when the intelligent monitoring component receives the operation health status information of each edge node, and when it is determined that at least one edge node has an abnormality, to send alarm information including information of the at least one edge node that has the abnormality to an intelligent monitoring platform (Iwao, page 11, paragraph 201; i.e., [0201] In an embodiment, when the node device 1 or la cannot receive within a predetermined period (for example, within 30 minutes) a hello frame which has been received from a specific node device, it assumes that the specific node device is in a state in which no communications can be established, and notifies a gateway device of the information. Then, after making a determination from the contents of the received hello frame, the gateway device can be informed of an abnormal condition if it is detected. Furthermore, when an abnormal condition is detected in a node device by referring to the adjacent node management table 6 or 6a, the priority of the node device can be reduced by updating the weight corresponding to the weighting table 7 or 7a); and 
the method further comprises switching the at least one edge node that has the abnormality when the intelligent scheduling gateway receives a node scheduling instruction sent by the intelligent monitoring platform, wherein when the intelligent monitoring platform receives the alarm information, the intelligent monitoring platform sends the node scheduling instruction including information of the at least one edge node that has the abnormality to the intelligent scheduling gateway (Iwao, page 11, paragraph 201; i.e., [0201] In an embodiment, when the node device 1 or la cannot receive within a predetermined period (for example, within 30 minutes) a hello frame which has been received from a specific node device, it assumes that the specific node device is in a state in which no communications can be established, and notifies a gateway device of the information. Then, after making a determination from the contents of the received hello frame, the gateway device can be informed of an abnormal condition if it is detected. Furthermore, when an abnormal condition is detected in a node device by referring to the adjacent node management table 6 or 6a, the priority of the node device can be reduced by updating the weight corresponding to the weighting table 7 or 7a).
link strength from Iwao for network quality parameter from Rao to reduce the cost and increase the link quality (Iwao, page 1, paragraph 7-8).
As to claim 9, Rao-Zhou-Laird-Iwao teaches the intelligent scheduling method as recited in claim 8, wherein re-receiving the loading status parameters of each edge node, and updating the loading status information table according to re-received loading status parameters of each edge node (Rao, page 5, paragraph 53; i.e., [0053] For example, Table 1 may be updated on the basis of the second network delays and packet loss rates uploaded in real time by service nodes. The second network delays and packet loss rates obtained in real time are used to update the node quality reference values. Thus, the service nodes with the optimal network quality are always allocated).

Claim(s) 22 is/are directed to a method claim and they do not teach or further define over the limitations recited in claim(s) 6.  Therefore, claim(s) 22 is/are also rejected for similar reasons set forth in claim(s) 6.


Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao, U.S. Pub/Patent No. 2016/0308961 A1 in view of Zhou, U.S. Pub. No. 2020/0117787 A1, and Laird, U.S. Pub. No. 2019/0068519 A1, and further in view of Schmidt, U.S. Pub. No. 2012/0011167 A1.
Claim(s) 23 is/are directed to a method claim and they do not teach or further define over the limitations recited in claim(s) 20.  Therefore, claim(s) 23 is/are also rejected for similar reasons set forth in claim(s) 20.


Claim(s) 2, 17, 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao, U.S. Pub/Patent No. 2016/0308961 A1 in view of Zhou, U.S. Pub. No. 2020/0117787 A1, and Laird, U.S. Pub. No. 2019/0068519 A1, and further in view of Xiong, U.S. Pub. No. US 20070266163 A1.
As to claim 2, Rao-Zhou-Laird teaches the intelligent scheduling method as recited claim 1, wherein obtaining the addresses of the plurality of edge node clusters corresponding to the terminal device (Rao, page 6, paragraph 69; i.e., [0069] obtain the network addresses allocated to the service nodes corresponding to the gateway node, and return the network addresses to the user terminal).
But Rao-Zhou-Laird failed to teach the claim limitation wherein domain names of edge nodes are pre-stored in the terminal device; and acquiring the addresses of the plurality of edge node clusters corresponding to the terminal device comprises: 
accessing the domain names of the edge nodes.
However, Xiong teaches the limitation wherein domain names of edge nodes are pre-stored in the terminal device (Xiong, page 2, paragraph 28; i.e., [0028] Furthermore, the DHCP server selects an idle IP address in the  determined IP address pool as an IP address to be assigned to the terminal, and  obtains other network configuration parameters in the IP address pool, including a mask code, a domain name server, a domain name, route information,  etc. The DHCP server issues the IP address to the terminal by means of the  yiaddr field in a DHCP response message, and by means of OPTIONS field, issues  the IP address of the network administration server and the IP address of the  service server both of which are assigned to the terminal.  Moreover, the DHCP server issues the corresponding network configuration parameters including a mask code, a domain name server, a domain name, route information, etc. according to the request from the terminal.  For example, the mask code is returned through the OPTION1, the route information is returned through the OPTION3, the domain name server is returned through the OPTION6, the domain name is returned through the OPTION15, the IP address of the network administration server is returned through the OPTION43, the IP address of the service server is returned through the OPTION120); and acquiring the addresses of the plurality of edge node clusters corresponding to the terminal device comprises: accessing the domain names of the edge nodes and (Xiong, page 2, paragraph 28; i.e., [0028] Furthermore, the DHCP server selects an idle IP address in the  determined IP address pool as an IP address to be assigned to the terminal, and  obtains other network configuration parameters in the IP address pool, including a mask code, a domain name server, a domain name, route information,  etc. Moreover, the DHCP server issues the corresponding network configuration parameters including a mask code, a domain name server, a domain name, route information, etc. according to the request from the terminal.  For example, the mask code is returned through the OPTION1, the route information is returned through the OPTION3, the domain name server is returned through the OPTION6, the domain name is returned through the OPTION15, the IP address of the network administration server is returned through the OPTION43, the IP address of the service server is returned through the OPTION120).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rao-Zhou-Laird to substitute DHCP access request from Xiong for access request from terminal from Rao to perform uniform management and control services (Xiong, page 1, paragraph 3).

Claim(s) 17, 21 & 24 is/are directed to a device and method claims and they do not teach or further define over the limitations recited in claim(s) 2.  Therefore, claim(s) 17, 21 & 24 is/are also rejected for similar reasons set forth in claim(s) 2.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao, U.S. Pub/Patent No. 2016/0308961 A1 in view of Zhou, U.S. Pub. No. 2020/0117787 A1, and Laird, U.S. Pub. No. 2019/0068519 A1, and Xiong, U.S. Pub. No. US 20070266163 A1, and further in view of Schmidt, U.S. Pub. No. 2012/0011167 A1.
As to claim 20, Rao-Zhou-Laird-Xiong teaches the intelligent scheduling method as recited in claim 2.  But Rao-Zhou-Laird-Xiong failed to teach the claim limitation wherein acquiring addresses of a plurality of edge node clusters corresponding to the terminal device further comprises: sending a request to a server corresponding to the domain names of the edge nodes to obtain the addresses of the plurality of edge node clusters of an area where the terminal device is located by a software development kit module deployed in the terminal device.  
domain names of the edge nodes to obtain the addresses of the plurality of edge node clusters of an area where the terminal device is located by a software development kit module deployed in the terminal device (Schmidt, page 9, paragraph 84; i.e., [0084] each of the web mapping application A, B is defined with its own "domain," and the SDK provides mechanism for "deep links" between the two domains).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rao-Zhou-Laird-Xiong to substitute integration module from Schmidt for network quality parameter from Rao-Zhou-Laird-Xiong to enable different data providers (e.g., providers of place
data) to identify and link information related to a particular place from different sources (Schmidt, page 1, paragraph 1).

Allowable Subject Matter
Claim(s) 4 & 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for objected the claim(s): 
In interpreting the claim(s), in light of the specification and the applicant’s argument(s) filed on 11/26/21, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for objected the claim(s) to be allowed:
The examiner has found that the prior art(s) of record does/do not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in dependent claim(s).  The prior arts of record fail(s) to teach or suggest individually or in combination of acquiring addresses of a plurality of edge node clusters corresponding to the terminal device; sending probe packets to each edge node cluster according to the address of each edge node cluster, and receiving detection results responded by each edge node cluster; calculating network connection quality parameters of each edge node cluster according to the detection results by each edge node cluster; and according to the network connection quality parameters of each edge node cluster, initiating an access request to an edge node cluster that network connection quality parameter meets a first preset condition for the edge node cluster which network connection quality parameter meets the first preset condition to respond to the access request, calculating an evaluation value of a network connection quality of each edge node cluster, according to the network connection quality parameters of each edge node cluster and a preset weight of each network connection quality parameter; and initiating an access request to an edge node cluster that has a highest evaluation value of the network connection quality; wherein the network connection quality parameters comprise transmission speed, and at least one of delay and packet loss rate, the transmission speed = size of the detection result/time taken for the detection.  Claim(s) 1, 5 & 11 is/are object to be allowed because of the combination of other limitation(s) and the limitation listed above.

Response to Arguments
Applicant's arguments with respect to claim(s) 1-2, 4-11, 17, 19-24 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Listing of Relevant Arts
Baldwin, U.S. Patent/Pub. No. US 20100325193 A1 discloses initiated communication in a highest quality display format.
Abplanalp, U.S. Patent/Pub. No. US 20130142056 A1 discloses automatically attempted to initiate the requested communication session via the highest ranked.
Chen, U.S. Patent/Pub. No. US 20190012392 A1 discloses calculating evaluation scores using the preset evaluation parameter and score weight.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449